    Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 1 of 15 PAGEID #: 6




                 AFTAB PUREVAL
        HAMILTON COUNTY CLERK OF COURTS


                       COMMON PLEAS DIVISION

                      ELECTRONICALLY FILED
                     April 5, 2021 05:19 PM
                          AFTAB PUREVAL
                         Clerk of Courts
                      Hamilton County, Ohio
                       CONFIRMATION 1052651


  JAMES JAY WITEMYRE                                             A 2101182
           vs.
  GE AVIATION SYSTEMS
  NORTH AMERICA LLC


FILING TYPE: INITIAL FILING (OUT OF COUNTY) WITH JURY
                        DEMAND
                                PAGES FILED: 8




                                          EFR200
Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 2 of 15 PAGEID #: 7




                             IN THE COURT OF COMMON PLEAS
                                 HAMILTON COUNTY, OHIO

JAMES JAY WITEMYRE                                    CASE NO.:
1702 Monticello Drive
Ft. Wright, KY 41011

                 PLAINTIFF,                            JUDGE:

 VS.

 GE AVIATION SYSTEMS NORTH AMERICA, :
 LLC

 Serve Registered Agent via Certified Mail:
 CT Corporation System
 4400 Easton Commons Way
 Columbus, OH 43219


                 DEFENDANT,


                                    VERIFIED COMPLAINT


          Comes the Plaintiff, James Jay Witemyre, and for his Complaint against the Defendant,

GE Aviation Systems North America, 11C, hereby states as follows:

                             PARTIESJURISDICTION. AND VENUE
                                                                                    to this
1. The Plaintiff, James Jay Witemyre ("Witemyre"), is and was at all times relevant

    action a resident of Ft. Wright, Kenton County, Kentucky.

2. Witemyre was born on April 20, 1963.

 3. The Defendant, GE Aviation Systems North America, LLC, ("GE" or "GE Aviation') is a

       Delaware corporation with a manufacturing plant and office located in Evendale,

       Hamilton County, Ohio.




 tA2347254v1                                    1
Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 3 of 15 PAGEID #: 8




4. This Court has personal jurisdiction over the Defendant by virtue of its substantial

   business operations within Hamilton County.

5. This Court has subject matter jurisdiction over this case because the claims asserted

   herein arise under Ohio law and the amount in controversy exceeds the jurisdictional

   minimum of the court.

6. Venue is proper in this Court pursuant to Ohio R. Civ. P. 3(C)(3), as the court of general

   jurisdiction in the County where the Defendant conducted activity giving rise to this

   action.

                                               FACTS

7. Plaintiff re-asserts the above allegations as if fully stated herein.

8. From June 25, 1986 - Summer 1992/re-hired November 2000 until on or about May 31,

    2020, Witemyre was employed as a Sales Representative with GE Aviation.

9. Witemyre is also a licensed engineer.

10. As a sales representative, Witemyre was compensated with a combination of a salary and

    sales commission from the customer contracts he secured.

11. While Witemyre's job was based in GE's Evendale, Ohio location, it often required travel

    to meet with current and potential clients. From 2015 until on or about January 2019,

    Witemyre was assigned to the Asia and Pacific sales territory.

12. Witemyre was extremely successful in the Asian Pacific territory, amassing a substantial

    base of customers and contracts for GE Aviation. He cultivated a book of clients and

    contacts in the Asian Pacific region through years of hard work and dedication.

 13. As a result of his experience, skill, and success as a sales representative, Witemyre was

    well-compensated for his work.



 #2347254v1                                      2
Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 4 of 15 PAGEID #: 9




14. In 2017, at the age 54, Witemyre was diagnosed with Melanoma, a type of skin cancer.

15. While treatment for Witemyre's condition was mostly successful, it hindered his ability

   to travel for a few months.

16. Witemyre's diagnosis and treatment for Melanoma did not diminish his ability to

   successfully perform the duties of his job.

17. As a side effect of his Melanoma treatment, Witemyre suffers from a long-term condition

   called Lyrnphedema. Lymphedema is a condition caused by a blockage in the lymphatic

    system. The main symptoms of Lymphedema are swelling and discomfort in a person's

    arms and legs. First/Business class was prescribed by Witemyre's physician to provide

    more leg room, and also a chair that will recline to prevent fluid accumulation in

    Witemyre's extremities.

18. Because of this condition, per his doctor's instructions by letter dated September 27,

    2017, Witemyre needed to travel first class/business class when flying to have the

    additional leg room afforded by that class.

19. GE Initially accommodated this request and upgraded Witemyre to first class/business

    class.

20. Not long after GE initially permitted Witemyre to travel first class/business class, in

    Summer of 2018, GE told Witemyre that it was taking the Asian Pacific sales territory

    away from him.

 21. GE subsequently assigned the Asian Pacific Territory to a significantly younger, less

    experienced, and lower-paid salesperson than Witemyre.

 22. Witemyre was re-assigned to a domestic sales territory where he had little to no

    experience working and no clients. He essentially had to start from scratch.



 #23472$4v1                                      3
Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 5 of 15 PAGEID #: 10




                                                                                   clients,
23. As a result of being reassigned to a new territory where he had no established

   Witemyre was paid much less after being reassigned.

24. On May 31, 2020, GE Aviation terminated Witemyre's employment.
                                                                                and
25. Around the same time Witemyre was fired, GE Aviation fired many other older

   highly-paid salespeople and managerial employees.

                                COUNTS AGE DUCRIMINATION

26. Plaintiff reasserts the above allegations as if fully stated herein.

27. On or about March 31, 2020, Witemyre was aged older than forty years.
                                                                                      ents
28. Witemyre was physically able to perform the duties and otherwise met the requirem

    of his job as a salesman.

 29. GE Aviation terminated Witemyre's employment without just cause.
                                                                              es who
 30. Witemyre was fired in order to permit the hiring or retention of employe

    performed substantially the same job duties as Witemyre, but who were substantially

    younger and paid less.
                                                                                 against
 31. As a result of its conduct described herein, GE .Aviation has discriminated

    Witemyre because of his age in violation of R.C. 4112.14 and is therefore liable to

    Witemyre for the relief requested herein.

                          CDMILLUMA)311111 DISCI MINA:r101s1

 32. Plaintiff reasserts the above allegations as if fully stated herein.

 33. From 2017 onward, as a result of his Melanoma diagnosis and resultant 1.yraphedema,

     Witemyre had a disability as defined in R.C. 4112.01(13).




  #2347254v1                                      4
Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 6 of 15 PAGEID #: 11




                                                                                         would
34. Flying first class was a reasonable accommodation for Witemyre's disability that

   have permitted him to continue to perform his job and maintain the Asian Pacific sales

   territory.
                                                                                        his
35. GE re-assigned Witemyre to a less lucrative sales territory and effectively reduced

   pay in order to save money, rather than continue to make reasonable accommodations

   for Witemyre's disability.
                                                                                      and who
36. GE re-assigned Witemyre's sales territory to an employee with less experience

    did not have a disability.
                                                                         odating his
37. In reassigning Witemyre and paying him less in order to avoid accomm
                                                                                his
    condition, GE discriminated against Witemyre in the terms and conditions of

    employment because of a disability, In violation ofil,C. 4111.02(A).
                                                                   or retention of an
 38. GE also terminated Witemyre's employment to permit the hiring

    employee without a disability to perform essentially the same job as Witemyre.
                                                                             of his disability in
 39. In terminating Witemyre, GE discriminated against Witemyre because

    violation of R.C. 4112.02(A).

 40. GE is therefore liable to Witemyre for the relief permitted by R.C. 4112.99.

                                       COUNTID - CONTRACT

 41. Plaintiff reasserts the above allegations as if fully stated herein.
                                                                                ts he
 42. Witemyre had a commission structure that paid him a commission for contrac

    solicited which eventually closed.

 43. Witemyre obtained commitments for substantial orders of GE products prior to his

    termination.




 #2347254v1                                       5
Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 7 of 15 PAGEID #: 12




44. It is Witernyre's belief that many of the orders he sold to customers closed after his

   termination and GE failed to pay the earned commissions.

45. GE breached its employment agreement with Witemyre when it failed to pay

   commissions due.

                               COUNTIV - UNJUST ENRICHMENT

46. Plaintiff reasserts the above allegations as if fully stated herein.

47. Based on the allegations in Count III, GE was unjustly enriched by retaining commissions

   due to Witemyre.

                          PRAYER FOR RELIEF AND JURY DEMAND

   WHEREFORE, the Plaintiff, James Jay Witemyre, prays for judgment against the

Defendant, GE Aviation, as follows:

    a.     Summons served upon the Defendant, GE Aviation.

    b.     Damages in an amount in excess of the jurisdictional minimum of this Court.

    c.     Compensation for lost wages and lost benefits beginning on May 31, 2020.

    d.     For a trial by jury on all issues so triable.

    e.     For his costs herein expended, including his attorney's fees.

    f.     For all other relief to which he may appear to be entitled in law and equity.




 #2347254v1                                      6
Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 8 of 15 PAGEID #: 13




                                             Respectfully submitted,

                                             ADAMS LAW, P.L,L.C,



                                                /s/ Stacey L. Graus
                                             Stacey L. Graus, Esq. (OH #0058661)
                                             40 West Pike Street
                                             Covington, Kentucky 41011
                                             Telephone: (859) 394-6200
                                             Direct Fax: (859) 392-7253
                                             sgraus@adamsattorneys.com
                                             Counselfor Plaintiff
                                             JamesJay Witemyre




 #2347254v1                              7
Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 9 of 15 PAGEID #: 14




                                         VFRIFICATION

       Comes the Plaintiff, James Jay Witemyre, and having been first duly cautioned and

sworn, states that he has read the foregoing Complaint and that all of the facts and statements

contained therein are true and correct as he verily believes.



                                                                                   (
                                                                                   t((1,/
                                                                        JN<I NcTrEMYRE, Plaintiff
                                                           .... . 0

                                            ) s    ::. 94'N401A ii;   4P'''.•
                                                                  ) -51
                                            ) t:41A
                                                  3T.    PUMP
                               475\A„.
                                            )                ExP 511?*

      Acknowledged, subscribed and sworn to be                           'rile _   day of           , 2021
                                                               tt it.
by JAMES JAY WITEMYRE.

                                                        Notary Public
                                                        My Commission Expires:_
                                                        Notary ID #




 #2347254v1                                       8
   Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 10 of 15 PAGEID #: 15




                 AFTAB PUREVAL
        HAMILTON COUNTY CLERK OF COURTS


                       COMMON PLEAS DIVISION

                      ELECTRONICALLY FILED
                     April 5, 2021 05:19 PM
                          AFTAB PUREVAL
                         Clerk of Courts
                      Hamilton County, Ohio
                       CONFIRMATION 1052651


 JAMES JAY WITEMYRE                                              A 2101182
          vs.
 GE AVIATION SYSTEMS
 NORTH AMERICA LLC


FILING TYPE: WRITTEN REQUEST FOR SERVICE (CERTIFIED
                       MAIL)
                                PAGES FILED: 1




                                           EFR200
Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 11 of 15 PAGEID #: 16




                                     COMMON PLEAS COURT
                                    HAMILTON COUNTY, OHIO


    James Jay Witemyre
                                                   CASE NO.


                      VS                           DocumENrro BE SERVED &         FILED DATE

    GE Aviation Systems                            Verified Complaint - 4.5.2021
    North America, LLC


    PLAINTIFF/DEFENDANT REQUESTS:


               CERTIFIED MAIL SERVICE                I   I EXPRESS MAIL SERVICE

               PERSONALSERVICE                       ri   REGULAR MAIL SERVICE


          n    PROCESS SERVICE                            RESIDENCE SERVICE


          n     REGISTEREDINTERNATIONAL                   FOREIGNSHERIFF

    ON:
         GE Aviation Systems North America, LLC     3)
   I)
         Serve: Reg Agent: CT CORPORATION SYSTEM


         4400 Easton Commons Way
         Columbus, OH 43219

    2)                                              4)




         Stacey L. Graus, Esq.                             859-394-6200
         ATTORNEY                                         PIIONENUMBER

         40 West Pike St., Covington, KY 41011             #0058661
         ADDRESS                                          ATTORNEY NUMBER                  Revised 9-18-13
 Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 12 of 15 PAGEID #: 17




               AFTAB PUREVAL
      HAMILTON COUNTY CLERK OF COURTS


                     COMMON PLEAS DIVISION

                    ELECTRONICALLY FILED
                   April 5, 2021 05:19 PM
                        AFTAB PUREVAL
                       Clerk of Courts
                    Hamilton County, Ohio
                     CONFIRMATION 1052651


JAMES JAY WITEMYRE                                            A 2101182
         vs.
GE AVIATION SYSTEMS
NORTH AMERICA LLC


                 FILING TYPE: CLASSIFICATION
                              PAGES FILED: 1
      Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 13 of 15 PAGEID #: 18




 COURT OF COMMON PLEAS                          CLASSIFICATION FORM               AFTAB PUREVAL
 BMW:iv:roll COUNTY,01410                                                            CLERK OF COURTS
                                                 WWW.COURTCLERICORG



CASE NUMBER:                                 PIAINTIFF:   JAY WITEMYRE
PURSUANT TO SUPERINTENDENCE RULE 4, THIS CASE WAS ORIGINALLY FILED AND DISMISSED

UNDER CASE NUMBER:                                 BY JUDGE

PLEASE INDICATE CLASSIFICATION INTO WHICH THIS CASE FALLS (please only check one}:

   Other Tort - C360                                           i/i Other Civil- 11700-34
El ersonal Injury - C310
   P                                                               I Appropriation -11710
   Wrongful Death - C320                                       I-1Accounting -11720
El Vehicle Accident - C370                                          Beyond Jurisdiction -730
                                                                    Breach of Contract - 740
    Professional Tort - A300                                         Cancel Land Contract - 750
                                                                     Change of Venue -11760
El Personal Injury - A310
                                                                     Class Action - 11770
I I Wrongful Death - A320                                            Convey Declared Void - H780
    Legal Malpractice A330
                                                                     Declaratory Judgment -..11790
El Medical Malpractice A340                                          Discharge Mechanics Lien - H800
      Product Liability -11350                                       Dissolve Partnership -11810
L Personal Injury --- 13310                                          CONSUMER SALES ACT (1345 SRC} -11820
rai Wrongful Death -11320                                            Check here if relief includes declaratory
                                                                       judgment, injunction or class action
                                                                      recovery - 11825
r---1Worker's Compensation
                                                                      Habeas Corpus -11830
1-1 Non-Compliant Employer - D410                                     Injunction --11840
[2::] Appeal - D420
                                                                E  lMandamus -11850
    Administrative Appeals - F600                              11     On Account - 11860
I I Appeal Civil Service - F61.0                                      Partition 11870
    Appeal Motor Vehicle - F620                                        Quiet Title -11880
    Appeal Unemployment - F630                                        Replevin -11890
I I Appeal Liquor - P640                                                Sale of Real Estate - H900
ElAppeal Taxes - F650                                           I.     Specific Performance 910
I IAppeal Zoning - P660                                               Restraining Order - 11920
                                                                1 7 Testimony - 11930-21
r"--1 Certificate of Qualification - 11600                            Environmental - 11940
                                                                       Cognovit 11950
                                                                      Menacing by Stalking -11960
                                                                             I Repo Title - Transfer of Title Only - 970
                                                                              ] Repo Title - With Money Claim -11980
                                                                      Injunction Sexual Predator - 990
                                                                       SB 10 - Termination -- H690
                                                                   r   SB 10 - Reclassification - 11697



 DATE:      4/5/2021                           ATTORNEY (PRINT):
                                                                STACEY L. GRAUS
                                               01110 SUPREME COURT NUMBER:
                                                                           #0058661
 Revised 01102(2017
  Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 14 of 15 PAGEID #: 19




                                             COURT OF COMMON PLEAS
                                             HAMILTON COUNTY, OHIO




JAMES JAY WITEMYRE
    PLAINTIFF
                                                                                      Use below number on
                                                                                      all future p:eadings
          - - vs ,-
                                                                                No.   A 2101182
                                                                                         SUMMONS
                           ' MER
GE AVIA TION SYSTEMS NORTH A
     DEFENDANT


       GE AVIATION SYSTEMS NORTE AMERICA LLC
       C T CORPORATION SYSTEM REG AGENT
       4 400 EASTON CCMMONS WAY
       C OLUMBUS OH 43219




Y ou are notified
that you have been named Defendan4(s)                          in a complaint filed b y

       JAMES JAY WITEMYRE
       1702 MONTICELLO DRIVE
       FT WRIGHT KY 41011

                                                                                                  Plaintiff (s)
in the Hamilton County,                '..:UNMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
Y ou are hereby summoned and required to serve upon the plaintiff's
a ttorney, or upon the plaintiff, if he/she has no attorney of record, a
c opy of an answer to the complaint within twenty-eight (28) days alter
                                                                  Your
s ervice of this summons on you, exclusive of the day of service.
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
f ile a Notification Form to receive notice cf all future hearings.

If you tail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complain::.




Name and Address of attorney                                              AFTAB PUREVAL
STACEY LYNN GRAUS                                                         Clerk, Court of Common Pleas
4 0 WEST PIKE ST 1                                                           Hamilton County, Ohio
PO 80K 861
COVING^ON          KY        41011
                                                                     By   RIC K FIOFMANN
                                                                                                   Deputy


                                                                     Date:    April 7,     2021




1D1,!1,1.11181olal118111 II 11111111111111111111111111111111111111
   Case: 1:21-cv-00314-DRC Doc #: 1-1 Filed: 05/07/21 Page: 15 of 15 PAGEID #: 20
         UNITED ST/1TES                            ELECTRONIC CERTIFIED MAIL SERVICE RETURN
                                                   SUMMONS-8(e0IVIPLAINT
         POSTAL SERVICE.                           A 2101182 D1
                                                   GE AVIATION SYSTEMS NORTH AMERICA LLC
                                                   FILED: 04/12/2021 6:54:59




Date Produced: 04/12/2021

HAMILTON COUNTY CLERK OF COURTS:

The following is the delivery information for Certified Mail1M item number 7194 5168 6310 0937 8798.
Our records indicate that this item was delivered on 04/09/2021 at 11:55 a.m. in COLUMBUS, OH 43224.
The scanned image of the recipient information is provided below.

Signature of Recipient :
                                                "
                                                1
                                               11
                                         1 404011
                                     Pf. 7    10




Address of Recipient :




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




 Customer Reference Number:           16220037SEQ1
